DETAILED ACTION
Claims 33-44 and 51-64 are pending, and claims 33-44 and 51-58 are currently under review.
Claims 1-32 and 45-50 are cancelled.
Claims 59-64 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/19/2022 has been entered.  Claims 33-44, and newly submitted claim(s) 51-64, remain(s) pending in the application.  

Election/Restrictions
Applicant’s election of group II, claims 33-44, in the reply filed on 5/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-32 and 45-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2022.  The examiner further notes that said withdrawn claims have currently been cancelled by applicants.
Applicant further presents new claims 59-64 and alleges that these claims are dependent upon independent claim 33 and thus have unity of invention.  Applicant further notes that claims 64 and 33 are drawn to a product and process specifically adapted for manufacture of said product, such that unity of invention exists.  The examiner cannot concur.  
It is noted that unity of invention is considered in relation to independent claims, wherein independent claims may still contain a reference to another claim.  See MPEP 1850(II).  Although new claims 59 and 64 do indeed contain reference to independent claim 33, they are still considered independent claims as they are directed to their own inventive categories (ie. hot rolling method and product therein).  Thus, the examiner still considers claims 59-64 to pertain to a separate group/invention, wherein restriction is appropriate if unity of invention is lacking.
The examiner further notes that claims 64 and 33 are not drawn to a product and process specifically adapted for manufacture of said product, contrary to applicants’ allegations.  Specifically, the process of claim 33 does not recite any hot rolling steps or shaping steps to obtain “an automotive part, rail, wire, or spring”.  Accordingly, the process of claim 33 would not inherently result in the product of claim 64.  
In view of the above points, the examiner notes that two separate groups of inventions (ie. claims 33-44 and 51-58 as one group, and claims 59-64 as another group) have been presented in the amended claims filed 5/19/2022.  Lack of unity exists because the limitations of the shared technical feature of claim 33 are met in the prior art as shown in the below rejection sections.  Accordingly, claims 59-64 are further withdrawn as applicant has already elected the invention of claims 33-44 and 51-58 (ie. method of making a coated steel substrate).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-44 and 51-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 33 recites “nanographite”, which one of ordinary skill would interpret to refer to graphite having sizes on the nanoscale.  However, claim 33 further recites that the nanographite has a size “between 1 and 60 micrometers” which is not on the nanoscale.  Therefore, it is unclear to the examiner as to what meaning the term “nanographite” is meant to convey, if any.  The examiner interprets the instant claim to merely require graphite having a size range as expressly recited.
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “hot” is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner interprets this term to be met by any temperature of air that one of ordinary skill would have interpreted to be “hot”.  
Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 57 states that the organometallic compound includes at least one of the compositions as recited.  However, the examiner notes that only manganese salt (C8H16MnO2) would be recognized by one of ordinary skill to be an organometallic compound.  The other recited compositions of dipropylene glycol monomethyl ether… do not contain any metals and thus would not be considered by one of ordinary skill to be an organometallic compound.  Although applicant can act as their own lexicographer, terms that are used contrary to their ordinary meaning must be clearly redefined in the specification.  See MPEP 2173.05(a)(III).  In this case, the term “organometallic” has not expressly been redefined by applicant, such that it is unclear to the examiner as to what specific compositions are required by the term “organometallic”.  The examiner interprets this term to be met by any composition including organic and metallic components, in addition to the further recited compositions of claim 57.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 33-43, 51-54, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) in view of ASM Handbooks (1990, Carbon and Low-alloy steel sheet and strip).
Regarding claim 33, McMullin et al. discloses a method of providing corrosion resistant coatings onto metallic substrates such as steel [abstract, 0071]; wherein said method includes the steps of providing a steel substrate as stated above, and further depositing a coating including graphite having a size of 0.01 to 100 microns (ie. at least 10 nm) based on the width (ie. lateral dimension) of the graphite particles [0112].  Said coating further includes a binder and is provided in the form of an aqueous mixture [0051, 0095].  The examiner notes that the overlap between the graphite size of McMullin et al. and that as claimed is prima facie obvious.  See MPEP 2144.05(I).
McMullin et al. does not expressly teach a steel substrate composition as claimed.  ASM Handbooks discloses that it is well known to utilize commercially available carbon steel for consumer goods [p.200]; wherein said carbon steel can be rolled and have a designation of 1095 having a composition as shown in table 1 below [table1 “hot-rolled and cold-rolled steel sheet”].  Therefore, it would have been obvious to one of ordinary skill to select 1095 steel as it is commercially available and useful for consumer goods as taught by ASM Handbooks.  The examiner notes that the overlap between the steel composition of ASM Handbooks and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).  It is particularly noted that the optional elements as claimed are optional and thus not required.
Table 1.
Element (wt.%)
Claim 33 (wt.%)
ASM Handbooks, 1095 (wt.%)
C
0.31 – 1.2
0.9 – 1.04
Si
0.1 – 1.7
0.1 – 0.25
Mn
0.15 – 1.1
0.3 – 0.5
P
0 – 0.01
0 – 0.04
S
0 – 0.1
0 – 0.05
Cr
0 – 1
0
Ni
0 – 1
0
Mo
0 – 0.1
0
Optionally at least one of:
Nb
B
Ti
Cu
Co
N
V

0 – 0.05
0 – 0.003
0 – 0.06
0 – 0.1
0 – 0.1
0 – 0.01
0 – 0.05

0
0
0
0
0
0
0
Fe & impurities
Balance
Balance


Regarding claim 34, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  McMullin et al. further teaches a drying step after coating [0164].
Regarding claim 35, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  McMullin et al. further teaches an embodiment wherein coating performed with conventional spray coating [0211].
Regarding claims 36 and 39, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  McMullin et al. further teaches that the binder can be included in an amount of 3 to 99.999 weight percent of the total coating, and the graphite can be included in an amount of up to 5 weight percent of the coating total [0051-0053].  McMullin et al. further teaches that water solvent can be included in an amount of up to 90% of a continuous phase with the rest being a binder [0096-0097].  The examiner notes that these ratios overlap the instantly claimed ratio amounts, which is prima facie obvious.  See MPEP 2144.05(I).  Accordingly, as an example of said overlap, it is noted that the coating composition can contain 99.9% continuous phase and 0.1% graphite, 80% of said continuous phase being water with the remaining 20% as a binder.  This would result in a graphite:water ratio of 0.1:79.92 (or approximately 1.25 g/L graphite as determined by the examiner) and a binder:water ratio of 19.98:79.92 (or approximately 250 g/L as determined by the examiner). 
Regarding claims 37-38, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  McMullin et al. does not expressly teach a C amount of the graphite.  However, absent a specific teaching to the contrary, one of ordinary skill would understand the graphite of McMullin et al. to be pure graphite, which meets the instantly claimed C amounts since pure graphite contains only carbon.  The examiner further notes that the mere purity of a product (ie. graphite) by itself does not render the product unobvious absent concrete evidence to the contrary.  See MPEP 2144.04(VII).
Regarding claims 40-41 and 56, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  McMullin et al. further teaches inclusion of organometallic nanoparticles in an amount of as low as 0.001 weight percent [0152-0153].  The examiner notes that the organometallic amount of McMullin et al. overlaps with the instantly claimed range, which is prima facie obvious.  See MPEP 2144.05(I).
Regarding claims 42-43, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  McMullin et al. further teaches drying can be performed under heat at 10 to 200 degrees C [0164].  The examiner note that drying with “hot air” as claimed would naturally flow from drying under heat as taught by McMullin et al. because said heat would naturally have to be conveyed through a medium such as air.  The examiner notes that the drying temperatures of McMullin et al. overlap with the instantly claimed range, which is prima facie obvious.  See MPEP 2144.05(I).
Regarding claims 51-52, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  The examiner notes that the graphite size of 0.01 to 100 microns as stated above further overlaps with the claimed ranges, which is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 53, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  McMullin et al. further a coating thickness of 0.1 to 1000 micrometers [0077]. The examiner notes that the overlap between the thickness range of McMullin et al. and that as claimed is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 54, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  McMullin et al. does not expressly teach the shape of a billet or bloom.  However, the examiner submits that one of ordinary skill in metallurgy would understand that a specific shape is a mere engineering design choice which would not be patentably distinct over any other shape depending on the desired applications.  See MPEP 2144.04(IV)(B).
Claim(s) 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) and ASM Handbooks (1990, Carbon and Low-alloy steel sheet and strip) as applied to claim 33 above, and further in view of Ashbury (2016, Graphite).
Regarding claims 37-38, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  McMullin el al. and ASM Handbooks do not expressly teach a C amount in graphite as claimed.  Ashbury discloses commercially available graphite flake for coatings, wherein said graphite flake is provided with a C purity of up to 99.9% [p.1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of McMullin et al. and ASM Handbooks by utilizing the graphite of Ashbury having an overlapping purity because said graphite is commercially available and can be used for coatings as taught by Ashbury.  The examiner notes that the overlap between the graphite purity of Ashbury and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) and ASM Handbooks (1990, Carbon and Low-alloy steel sheet and strip) as applied to claim 33 above, and further in view of LeGrande (US 6,576,336).
Regarding claim 44, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  McMullin el al. and ASM Handbooks do not expressly teach a drying time as claimed.  LeGrande et al. discloses a similar graphite dispersed coating composition for steel substrates for corrosion resistance [abstract, col.2 ln.5-9, col.6 ln.14-16]; wherein said coating formulation is designed to have an excellent dry time of about 20 minutes and can be force dried [col.5 ln.24-26].  Therefore, it would have been obvious to one of ordinary skill to modify the method of McMullin et al. and ASM Handbooks by force drying in a time of 20 minutes because 20 minutes is an excellent dry time as taught by LeGrande et al.
Claim(s) 35, 54-55, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) and ASM Handbooks (1990, Carbon and Low-alloy steel sheet and strip) as applied to claim 33 above, and further in view of Qian et al. (CN101696328, machine translation referred to herein).
Regarding claim 35, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  McMullin el al. and ASM Handbooks do not expressly teach that the steel substrate is a billet or bloom as claimed.  Qian et al. discloses a method of applying a protective coating onto steel workpieces [0002]; wherein said application can include brush coating such that the coating completely overs the surface of the workpiece [0020].  Therefore, it would have been obvious to one of ordinary skill to modify the method of McMullin el al. and ASM Handbooks by performing coating by brush coating to completely cover the surface of the workpiece as taught by Qian et al.
Regarding claim 54, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  McMullin el al. and ASM Handbooks do not expressly teach that the steel substrate is a billet or bloom as claimed.  Qian et al. discloses a method of applying a protective coating onto steel workpieces [0002]; wherein said coating can be applied to a steel workpiece prior to steel workpiece processing to protect from oxidation and carburization during processing such as heat treatment, forging, hot rolling, etc. while also not materially affecting said heat treatment, forging, hot rolling, etc. processes [0002-0006, 0015, 0018].  The examiner submit that a steel substrate would be recognized by one of ordinary skill to exist as a billet or bloom prior to the above-mentioned processing steps.  Therefore, it would have been obvious to one of ordinary skill to modify the method of McMullin el al. and ASM Handbooks by performing coating specifically to a billet or bloom for the above-mentioned benefits as taught by Qian et al. and as would have been recognized by one of ordinary skill.
Regarding claims 55 and 58, McMullin et al. and ASM Handbooks disclose the method of claims 33 and 36 (see previous).  McMullin el al. and ASM Handbooks do not expressly teach that the binder has a composition as claimed.  Qian et al. discloses a method of applying a protective coating onto steel workpieces [0002]; wherein said coating can utilize a binder of sodium silicate as a high temperature binder [0019].  Therefore, it would have been obvious to one of ordinary skill to modify the method of McMullin el al. and ASM Handbooks by utilizing sodium silicate as a high temperature binder as taught by Qian et al.  Regarding the further limitations of claim 58, McMullin et al. already teaches an overlapping coating thickness as explained above.
Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) and ASM Handbooks (1990, Carbon and Low-alloy steel sheet and strip) as applied to claim 56 above, and further in view of Hauser et al. (US 6,312,812).
Regarding claim 57, McMullin et al. and ASM Handbooks disclose the method of claim 33 (see previous).  As stated above, McMullin el al. further teaches inclusion of metal salts [0152]; however, McMullin et al. does not expressly teach that coating further contains a composition as claimed.  Hauser et al. discloses that dipropylene glycol monomethyl ether is know to be a commercially available compound useful as a cosolvent in addition to water [col.11 ln.29-40].  Therefore, it would have been obvious to one of ordinary skill to modify the method of McMullin et al. and ASM Handbooks by including dipropylene glycol monomethyl ether as a commercially available cosolvent as disclosed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-44 and 51-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-45 of copending Application No. 16/768,569 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap between the claimed ranges and ranges of the copending application is prima facie obvious.  See MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 33-44, 51-52, and 55-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31-42 of copending Application No. 16/768,567 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap between the claimed ranges and ranges of the copending application is prima facie obvious.  See MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734